               IN THE UNITED STATTES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                     DOCKET NO. 3:18-MJ-366-DCK

In the Matter of the Search of:                           )
                                                          )
A WD EXTERNAL HARD DRIVE,                                 )
CURRENTLY LOCATED AT FBI                                  )
CHARLOTTE, 7815 MICROSOFT WAY,                            )
CHARLOTTE, NORTH CAROLINA 28273                           )


                    ORDER PERMITTING REDACTED AFFIDAVIT AND
                       UNSEALING SEARCH WARRANT

           THIS MATTER IS BEFORE THE COURT on the “Motion For Redaction Of

 Affidavit And Motion To Unseal” (Document No. 5) filed March 11, 2019 of the United States

 of America, by and through R. Andrew Murray, United States Attorney for the Western

 District of North Carolina, for an order directing that the search warrant affidavit be redacted

 and that the search warrant, application, and redacted affidavit be unsealed,

           IT IS HEREBY ORDERED that the redaction is allowed in the manner requested,

 and that the search warrant, application, and redacted affidavit be unsealed.

           The Clerk is directed to certify copies of this Order to the United States Attorney's

 Office.



                                         Signed: March 12, 2019




                                         SEALED DOCUMENT with access to Specified Parties/Plaintiff.
